Jenkins, P. J.
“The fact that a judge of the superior court to whom a petition for certiorari is presented enters thereon and signs, an order refusing to grant the writ does not constitute such petition a part of the record of the case to which it relates, and a certified copy of it can not be brought to this court as a portion of such record.” Central of Ga. Ry. Co. v. Whitehead, 105 Ga. 492. (30 S. E. 814), and cases there cited. “This court can not review a judgment of the judge of the superior court refusing to sanction a petition for certiorari, when no copy of the petition is embodied in the bill of exceptions or attached thereto and verified by the judge.” Evans v. Bloodworth, 105 Ga. 835 (31 S. E. 778). In accordance with the foregoing rulings, the motion to dismiss the bill of exceptions must necessarily be granted.

Writ of error dismissed.

Stephens and Bell, JJ., concur.